04088- DWL DOCumentl Filed11/16/18 P

THB DOCUMEN'EU |§ F}§Ei¥(-)R ORM ACCORD|NG

TO FEDERAL AND/OR LOCAL RULES AND PRAC
AM ll IUNBCT TO wK,‘T|ON BY Th\£ C_OURT. ness

 
   

ah
male Nm¢/smn) -
UNITED STATES DlSTRICT COURT

for the

District of Arizona
Division

l

Gre o |\/|ichea| E||is
' g ry Case No.

 

___ LooGEo

a/ ,
\/‘Fll.'EB
_____COP¥

:RECENED

NUV 1 6 2018
cLERK u s D\s'rR\cT couRT

 

 

D AR\z zoNA
By MX[_/=T\H DEPuTv_

CV-1 8-4088-PHX-DWL

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintij”s cannot fit in the space above,
please write “see attached " in the space and attach an additional
page with the full list of names. ) l

-v_

Circle K Corporation Store #2701603,
Circ|e K Corporation.
Kath|een l\/|arie I\/lorse

Char|es R. Hartz

Defen_dant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot f t in the space abave, please
’ write "see attached " in the space and attach an additional page
with the full list ofnames.)

 

\/\_/\/\/\./VVV\/\/\/V\/\/V

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint

(to be filled in by the Clerk's Offz`ce)

 

 

 

 

 

 

A. The Pla`inciff(s)
Provide the information below for each plaintiff named m the complaint Attach additional pages if
needed. ‘ ‘ ,1;.;;¢
Ném€ Gregory |V|ichea| E||is
Street Address 2743 W |\/Iontebe||o Avenue
City and County Phoenix, I\/|aricopa
State and Zip Code AZ 85017
Telephone Number l 602_791-6123
E-mail Addr€SS l gre.goryme||is@msn.com
B. The Defendant(s)

Provide the information below for each defendant named m the complaint, Whether the defendant 1s an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person' s job or title (iflmown). Attach additional pages if needed.

Page l of 6

 

 

Case 2:18-cV-O4088-DWL Documentl Filed 11/16/18 Page 2',of6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. l

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip_ Code
Telephone Number
E-mail Address (sznown)

Defendant No. 2

Name

JOb 01‘ Tith (ifknown)
Street Address »

' City and County

State and Zip Code
Telephone Number
E-mail Address (sznown)

Defendant No. 3 _

Name

Job or Title (ifkaown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (iflmown)

Defendant No. 4

Name

Job or Title nf/mown)
Street Address

City and County

State and Zip Code
Telephone Number
E_mail Address (,~fknown)

Circ|e K Corporation Store #2701603 l
l\/|anagement, Khalid Houssein/Store l\/lgr, Tom/District lV|gr
1501 W I\/|cDoWe|| Road

 

Phoenix, |V|aric`opa

 

Az, ` 85007

 

602-253-1598

 

Circ|e K Corporation

 

1130 W Warner Road

 

Tempe, |Vlaricopa
AZ 85284

 

602-728-8000 `

 

 

Kath|een I\/|arie |\/|ors'e

 

C|erk-Circ|e K Store #2701603
7120 W l\/|ary|and Avenue

Glenda|e, |\/|aricopa
Arizona 85301

 

602-503-6485

 

cmymcS@gmai|.com

 

Char|es R. Hartz
Retired
7120 W |\/|aryland Avenue

 

G|enda|e, |\/|aricopa

 

Arizona, 85301

 

480-307-0945

 

 

Page 2 of 6

 

Cas`e 2:18-cV-O4088-DWL Document 1 Filed 11/16/18 Page 3 ot 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

II.

Basis for Jurisdiction

F ederal courts are courts of limited jurisdiction (1imited power). Generally, only two types of cases.can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question`case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)
-Federal question \:| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the`United States Constitution that

are at issue in this case. _
USC Title V|| of the Civi| Rights Act of 1964

The entire United States is covered by the Federa| Civi| Rights Act of 1964, Which prohibits
discrimination by privately-owned places of public accommodation on the basis of race, color, religion or
national oriqin. P|aces of “pub|ic accommodation” include hotels, restaurants, theaters, banks, health

 

 

 

 

 

 

B. If_the Basis for Jurisdiction IS Diversity of Citizenship
1. Thé Plaintiff(s,)
a. lf the plaintiff is an individual
The plaintiff, (name) ` ‘ , is a citizen of the
State Of (name)
b. If the. plaintiff is a corporation l
' The plaintiff, (name) ' v , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name) 1 n
'(If more than one plaintiff is named in the complaint attach an additional page providing the
same information for each additional plaintijj”.) `
2. The Defendant(s)
a. ' If the defendant is an individual v
The defendant, (name) _ ' ` , is a citizen of
the State of (name) ` . Or is a citizen of

 

(foreign nation)

 

Page 3 of 6

 

Case 2:18-cV-04088-DW1_ Documentl Filed11/16/18 Page 4_ot6

Pro Se 2 (Rev. 12/ l@g)mplaint and Request for Injunction

III.

 

b. If the defendant is a corporation
b The defendant, (name) ' , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of Uoreign nation) ,

 

and has its principal place of business in.(name)

 

( f more than one defendant ls named zn the complaint attach an additional page providing the
same information for each additional defendant )

3. The Amount m Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-ismore than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make lega‘l arguments. State as briefly as possible the
facts showing that each plaintiff 1s entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

Circle K-Store_#2701603
1501 W l\/choWe|l Road
Phoenix, AZ 85007

 

B. , What date and approximate time did the events giving rise to your claim(s) occur?

June 8th, 2018 08: 00pm (20: OOhrs) through July 9th, 2018 04: 00am (04: OOhrs)
June 29th, 2018 10: 45pm (22: 45hrs)

August3rd, 2018 01 :30am

August 25th, 2018 01 :45am

 

Page 4 of 6

 

Case 2:18-cV-04088-DWL Document 1 Filed 11/16/18 Page 5 ot 6

Pro Se'2 (Rev. 12/16) Complaint and Request for Injunction

IV.

C. What are the facts underlying your claim(s)? (Far example: What happened to yau? Who did what?
Was anyone else involved? Who else saw what happened?)
Phoenix Po|ice were called on me for using Circle K services at this particular |ocation, after my vehicle
was disabled due to a broken belt, for trespassing when l have never done anything on their premises to
deserve remova_|. l had already used services at this location earlier in the evening with no problem.
Phoenix Police could have arrested me, if so inclined, and When contacted by District l\/lanager Tom
Di||inger, was told they would keep calling until there was an arrest. Yes, there are witnesses to the
police arriving and to the intentions of the c|erk.

 

Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

l could not be measured v
l irreparable compensation can not be measured because management called police to intentionally have plaintiff

arrested for no other reason than to show color of power over the plaintiff, damage his criminal record, and lack of
knowledge with minorities and police, could have escalated the whole situation into a more explosive result than
just incarceration and a criminal record._ Plaintiff was legally armed with a holstered firearm.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

' Five l\/|i||ion United States Do|lars (5,000,000.00 USD)

 

Page 5 of 6 _

 

Case 2:18-cV-04088-DWL Document 1 Filed 11/16/18 Page 6 ot 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

l Certiiication and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (l) is not being presented for an improper purpose, such as to harass, cause '
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a `
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

lA.

For Parties Without an Attorney

l agreeto provide the Clerk’s Office with any changes to my address where case-related papers may be
served. l understand that my failure_to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

l - Date of signing:

l///r»
tens/2018

 

Signature of _Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

C-lregory l\/|i(>heal lj{is

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number n

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E~mail Address

 

 

 

 

 

 

 

 

Page 6 of 6

 

